Citation Nr: 1723347	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-11 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability with arthritis, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a bilateral foot and leg condition, to include pain and numbness.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to an increased initial rating for status post right knee arthroplasty, evaluated as 30 percent disabling from March 27, 2001, to July 24, 2006; 100 percent disabling from July 24, 2006, to November 1, 2008; 30 percent disabling from November 1, 2008, to November 9, 2011; and 60 percent disabling from November 9, 2011. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to September 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Also on appeal is an April 2016 rating decision denying service connection for a back condition, bilateral foot and leg condition, and a left knee condition.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The April 2016 rating decision also addressed the TDIU issue.  As that issue has been raised as a component of the increased rating claim on appeal, it is presently in appellate status before the Board without the need for an SOC.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2016, the Board remanded the increased issue on appeal to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is warranted.  

Manlincon Issues

The claims of service connection must be remanded for issuance of an SOC.  The claims were denied in the April 2106 rating decision.  The Veteran, through his representative, filed a VA Form 21-0958, Notice of Disagreement (NOD), in February 2017.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Rating Issues

With regard to the claim for an increased initial rating, a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

The claim for a TDIU is procedurally intertwined with the remanded rating issue.  Thus, it is also being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claims of service connection for a back disability with arthritis; a bilateral foot and leg condition, to include pain and numbness; and a left knee condition.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right knee disability.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

3.  After completing all actions set forth in paragraph 2, plus any further action needed as a consequence of the development completed in paragraphs 2 above, readjudicate the remanded claims for an increased rating and TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

